Citation Nr: 1428621	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-45 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1975.

This matter is on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This appeal was remanded by the Board in March and October 2013 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's coronary artery disease has been characterized by some fatigue during exertion; A workload capacity of greater than 5, but less than 7, metabolic equivalents with symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on echocardiogram, electrocardiogram or X-ray has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran currently receives a 10 percent rating for his coronary artery disease under 38 C.F.R. § 4.104, DC 7005 (2013).  In order to warrant a rating in excess of 10 percent, the evidence must show coronary artery disease with either (1) a workload capacity of greater than 5, but less than 7, metabolic equivalents (METS) with symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or (2) evidence of cardiac hypertrophy or dilation on echocardiogram, electrocardiogram or X-ray.  Id.

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, according to a treatment note in January 2010, the Veteran had a stent inserted into the circumflex artery in July 2008 following a myocardial infarction.  He underwent stent procedure two months later.  The serious nature of this problem is clear.  However, since that time, the evidence consistently indicates that he has actually done exceptionally well.  

For example, at an October 2009 evaluation, the examining physician felt that the Veteran was "doing great," as there were no complaints of angina, heart failure or syncope.  In fact, the Veteran stated that he exercises approximately 2 to 3 times per week, and is able to jog approximately 3 miles at a time.  Moreover, at a VA examination in January 2010, the examiner noted that the Veteran underwent a stress echocardiogram approximately two months before, which indicated a normal ejection fraction and a METS between 8 and 9.  He denied any chest pain, shortness of breath, palpitations, atrial fibrillation or syncopal events.  

Next, at a VA examination in April 2011, the Veteran related a history of a prior myocardial infarction and subsequent stent.  However, as was the case before, his condition appeared good.  The examiner pointed out that a stress test in November 2010 reflected a METS of 12.9, and there was no indication of dyspnea, fatigue, angina, dizziness or syncope.  The examiner also noted that an electrocardiogram performed in October 2009 indicated an ejection fraction of 55 percent with no evidence of cardiac hypertrophy or dilation.  

At a more recent VA examination in June 2013, the Veteran stated that he had no current complaints, as was able to exercise by briskly walking 2 miles, 3 to 4 days per week.  He also stated that he is able to jog a quarter of a mile and also plays golf.  While a nuclear perfusion scan did indicate a partially reversible defect in the basal anterolateral wall, there was no evidence of cardiac hypertrophy or dilation.  Notably, an exercise stress test performed in February 2013 revealed no chest pain or electrocardiogram changes, and produced a METS level of 10.1.  As high as that METS level was, the examiner believed that it was substantially to the Veteran's leg fatigue rather than his heart disability.  The Board infers from this statement that the METS level might have been higher if not for the Veteran's leg fatigue.  

Finally, at his most recent VA examination in March 2014, the Veteran stated that he is able to work full-time, and continues to exercise by walking over a mile approximately 2 to 3 times per week.  The examiner also noted that his treating cardiologist observed in March 2014 that the Veteran was "asymptomatic from a cardiac standpoint."  He experienced minimal chest discomfort and was not "classic for angina."  

Such a report provides highly probative evidence against this claim.

The Board notes that this VA examiner stated that there was evidence of hypertrophy based on an echocardiogram in July 2008.  However, the treatment notes of record from July 2008 did not reflect hypertrophy or dilation.  To the contrary, in July 2008, an EKG was substantially normal.  Moreover, there was no indication of hypertrophy or dilation on any subsequent occasion.  Given that the VA examiner's observation of cardiac hypertrophy is from a data that would have been 6 years old by that point (and prior to the period on appeal), and given that there was no subsequent observations of hypertrophy or dilation, the VA examiner's statement is not enough, by itself, to warrant an increased rating.  

Therefore, as a workload capacity of greater than 5, but less than 7, METS with symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on echocardiogram, electrocardiogram or X-ray has not been shown, an increased rating is not warranted on this basis.

In considering this claim, the Board notes that the Veteran has complained of respiratory dysfunction, which he believed was related to the heart control medications he was taking, which the Board has considered.  However, at his VA examination in March 2014, the Veteran stated that such symptoms resolved when this medication was discontinued.  Therefore, while a separate rating based on respiratory symptoms has been considered, the Board determines that there is no basis for a separate rating on this basis. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his coronary artery disease is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board specifically notes the Veteran's assertion to the VA examiner in March 2014 that his continued fatigue and lack of endurance is due to his coronary artery disease.  In this regard, he is certainly competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  However, he is not competent to identify a specific level of disability of his coronary artery disease according to the appropriate diagnostic codes.  Layno, 6 Vet. App. at 470.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's coronary artery disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  For example, in response to the Veteran's assertions, the VA examiner in March 2014 specifically pointed out that the objective evidence revealed that the Veteran's cardiac testing was "very good" and without evidence of cardiac ischemia.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board notes that METS levels are based on a wide variety of observable symptoms, such that there are very few symptoms that could be outside the criteria as written.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  In fact, the evidence of record reflects that he is currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that an increased rating for the Veteran's coronary artery disease is not warranted.  As such, the claim is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records, and the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in January 2010, April 2011, June 2013 and March 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are collectively adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, this appeal was remanded by the Board in both March and October 2013 in order to obtain a current VA examination that was adequate for VA adjudication purposes.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examinations in June 2013 and March 2014, which the Board finds adequate and met the requirements of the remands.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in April 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating in excess of 10 percent for coronary artery disease is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


